DETAILED ACTION
Status of the Application
	Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election with traverse of Group II, claims 1-18, drawn in part to a microalgal cell that is modified to express a heterologous lysophosphatidic acid acyltransferase comprising a variant of the amino acid sequence of SEQ ID NO: 90, a fatty acyl-ACP thioesterase as the species of exogenous genes to coexpress, a stearoyl ACP desaturase as the species of endogenous genes to ablate or downregulate, and a G108A as the species of amino acid variants, as submitted in a communication filed on 4/15/2021 is acknowledged. 
Applicant’s traverse is on the ground that all the pending claims relate to a microalgal cell having an ablated or downregulated FATA gene, wherein the cell is modified to express a heterologous LPAAT, wherein the modified microalgal cell produces an oil with an elevated ratio of saturated-unsaturated triglycerides over trisaturated triglycerides.  Thus, Applicant is of the opinion any search of the subject matter of Group II will likely overlap or encompass that of groups I, III-X.  Applicant also argues that examination would be more expeditious by examining all pending claims together.   Applicant further points outs that any search and consideration of the specific genes and variants recited in the claims will likely overlap and encompass that for the other claimed species.  Applicant is of the opinion that examination would be more expeditions by examining all species together. Applicant requires withdrawal of the restriction requirement and rejoinder of method claims in accordance with MPEP § 821.04 upon the allowance of product claims.   Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  While it is agreed that the microalgal cells of Groups I-V  has been modified to express a heterologous LPAAT, each one of these cells require a different LPAAT.  Furthermore, they require different combinations of heterologous genes to coexpress, different disrupted genes, and thioesterases that have different structures/substitutions.  It is not believed that these 
Claims 19-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-18 are at issue and will be examined to the extent they encompass the elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The claims under consideration are directed to cells. Appropriate correction is required. 
The first paragraph of the specification is objected to for failing to provide the current status of related applications (e.g., now abandoned). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/404,667 filed on 10/05/2016.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 15/725,222 filed on 10/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 8/20/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “…acyltransferase…comprising an amino acid sequence that has at least 80% identity to an acyltransferase encoded by SEQ ID NO: ….90….”.   For consistency and clarity, the term should be amended to recite “…acyltransferase…comprising an amino acid sequence that has at least 80% identity to the amino acid sequence of the acyltransferase encoded by SEQ ID NO: ….90….”, or in the alternative, “…acyltransferase (LPAAT) having at least 80% sequence identity to the acyltransferase encoded by SEQ ID NO: ….90….”.    Appropriate correction is required.
Claim 2 is objected to due to the recitation of “THIC”.  Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used.  Appropriate correction is required.
Claim 3 is objected to due to the recitation “DGAT”, “GPAT”, and “LPCAT”.  Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used.  Appropriate correction is required.
Claim 6 is objected to due to the recitation of “…thioesterase has at least 80% identity to SEQ ID NO: 142”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…thioesterase has at least 80% sequence identity to the polypeptide of SEQ ID NO: 142”, or in the alternative, “…thioesterase has an amino acid sequence at least 80% identical to SEQ ID NO: 142”.  Appropriate correction is required.   

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-18 dependent thereon) is indefinite in the recitation of “….fatty acyl-ACP thioesterase (FATA) gene, wherein the cell is……elevated ratio of saturated-unsaturated-saturated triglycerides over trisaturated triglycerides as compared to a corresponding unmodified cell” for the following reasons.   As written, it is unclear (i) if  the term “FATA” in parentheses further limits the gene that is ablated or downregulated, and/or (ii) as to how the term “FATA” further limits the claim.  If the term “FATA” refers to a fatA gene, it is noted that there is no indication that all microalgal cells have a “fatA” gene and it is unclear if this gene terminology is applicable to any microalgal cell.  If a microalgal cell from species A has a gene encoding a fatty acyl-ACP thioesterase called fatA and a microalgal cell from species B has an xyz gene encoding a fatty acyl-ACP thioesterase, is the claim excluding microalgal cells from species B?  As known in the art, genes encoding proteins of identical function in two different Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  For examination purposes, no patentable weight will be given to the term “FATA”.  Correction is required. 
Claim 3 (claim 11 dependent thereon) is indefinite in the recitation of “…a fatty acyl-ACP thioesterase (FATA or FATB), a ketoacyl synthase (KASI, KASII, KASIII or KASIV) and an acyltransferase (DGAT, GPAT, or LPCAT)” for the following reasons.   First, it is unclear if the terms in parentheses are further limiting the enzymes recited solely to those labeled as FATA, FATB, KASI, KASII, KASIII, KAS IV, DGAT, GPAT, or LPCAT.   Second, it is unclear as to how the terms “FATA” and “FATB” further limits the claim.  If the terms “FATA” and “FATAB” refer to a fatA gene and a fatB gene, respectively, it is noted that there is no indication that all microalgal cells have a “fatA” and a “fatB” gene, and it is unclear if this gene terminology is applicable to any microalgal cell.  If a microalgal cell from species A has two genes, fatA and fatB, encoding fatty acyl-ACP thioesterases, and a microalgal cell from species B has two genes, abc and xyz genes, encoding fatty acyl-ACP thioesterases, is the claim excluding microalgal cells from species B?  As known in the art and explained above, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  For examination purposes, no patentable weight will be given to the terms “FATA” and “FATAB”.  Correction is required. 
Claims 4-5 (claims 6-8, 10, 12, 15, 18 dependent thereon) are indefinite in the recitation of “C18:0-specific FATA1 thioesterase” for the following reasons.  The term “FATA1” appears to be generic and not limited to a specific organism.  While the gene nomenclature used (fatA1) may be appropriate for a Garcinia mangostana gene and a protein encoded by said gene, the use of this nomenclature for a gene encoding a protein of identical function in other organisms may not be accurate.  It is reiterated herein that genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase E. coli counterpart is the aroF gene.  As such, it is unclear if the term “FATA1” intends to exclude thioesterases that are not encoded by genes that use the “fatA1” nomenclature. For examination purposes, no patentable weight will be given to the term “FATA1”.  Correction is required. 
Claim 4 is indefinite in the recitation of “overexpress” for the following reasons.  The term “overexpress” is unclear because there is no recitation of a reference to determine  whether there is “overexpression” (i.e., overexpress with respect to what?).  For examination purposes, it will be assumed that the claim simply recites “express”.  Correction is required. 
Claim 7 is indefinite in the recitation of “wherein the variant Garcinia thioesterase comprises one or more of amino acid variants selected from the group consisting of L91F….and V193A” for the following reasons.  The items listed after the term “group consisting of” are substitutions.  Therefore, it is unclear as to how protein variants can be selected from a group of substitutions.  In addition, the numerical positions linked to the substitutions recited are meaningless in the absence of the sequence identifier associated with those numerical positions.  Please note that one cannot assume that these substitutions are in reference to the polypeptide of SEQ ID NO: 142 because the amino acids at positions 91, 96, 108, 111, 156, 193 of SEQ ID NO: 142 are Tyr, Asn, Leu, Val, Asp, and Lys, respectively.   Therefore, the substitutions L91F, L91K, L91S, G96A, G96T, G96V, G108A, G108V, S111A, S111V T156F, T156A, T156K, T156V and V193A are not possible if the reference sequence identifier is SEQ ID NO: 142. For examination purposes, no patentable weight will be given to the substitutions recited.  Claim 7 will be assumed as a duplicate of claim 6. Correction is required. 
Claim 8 is indefinite in the recitation of “…is a variant comprising the substitutions S111A and V193A….substitution G108A” for the following reasons. The numerical positions linked to the substitutions recited are meaningless in the absence of the sequence identifier associated with those numerical positions.  As explained above, one cannot assume that these substitutions are in reference to the polypeptide of SEQ ID NO: 142 because the amino acids at positions 91, 96, 108, 111, 156, 193 of SEQ ID NO: 142 are Tyr, Asn, Leu, Val, Asp, and Lys, respectively.   Therefore, the substitutions G108A, S111A, V193A, and  G96A are not possible if the reference sequence identifier is SEQ ID NO: 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-18 are directed in part to a genus of microalgal cells having a genus of unknown modifications to ablate or downregulate endogenous genes encoding fatty acyl-ACP thioesterases and stearoyl ACP desaturases, wherein said microalgal cells have been transformed with a genus of nucleic acids encoding (a) LPAATs that are variants of the LPAAT encoded by the polynucleotide of SEQ ID NO: 90, and (b) C18:0-specific thioesterases that are variants of the 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The claims require in part a potentially large genus of (i) unknown modifications that one could make to a microalgal cell to downregulate a gene, (ii) genes of unknown structure that encode microalgal fatty acyl-ACP thioesterases and stearoyl ACP desaturases, (iii) genes of unknown structure that encode C18:0-specific thioesterases, and (iv) nucleic acids  encoding LPAATs and C18:0-specific thioesterases having a significant amount of structural variability among them.  While the specification discloses disruption of endogenous genes as a method to downregulate a gene, the specification is silent with regard to other methods to downregulate the recited genes, such as the expression of proteins that act as expression regulators, antisense oligonucleotides that block expression of the desired gene, or modifications made to the promoter region of the desired gene to control expression.  Moreover, while the specification discloses the disruption of endogenous genes encoding a fatty acyl-ACP thioesterase and a stearoyl ACP desaturase in Prototheca moriformis, the specification is silent with regard to the structure Theobroma cacao that is encoded by the nucleic acid of SEQ ID NO: 90, the specification fails to disclose the structural features required in any protein having at least 80% sequence identity to the protein encoded by the polynucleotide of SEQ ID NO: 90 (encodes a protein of 387 amino acids), or the structural features required in any protein having fatty acyl-ACP thioesterase activity.  In addition, while the specification discloses a  C18:0-specific thioesterase that comprises SEQ ID NO: 142, the specification is silent with regard to the structural features required in any C18:0-specific thioesterase.   No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize those nucleic acids that encode LPAATs or C18:0-specific thioesterases as required by the claims.
The claims encompass a large genus of nucleic acids encoding proteins which are substantially unrelated.  A polypeptide having 80% sequence identity with the polypeptide encoded by the polynucleotide of SEQ ID NO: 90 allows for any combination of 78 amino acid modifications within its 387 amino acids (SEQ ID NO: 90 encodes a protein with 387 amino acids). The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having at least 80% sequence identity with the polypeptide encoded by the polynucleotide of SEQ ID NO: 90 that result from amino acid substitutions is 387!x1978/(387-78)!/78!  or 8.12x10182 variants.  A similar calculation for the total number of variants having 80% sequence identity with the polypeptide of SEQ ID NO: 142 (391 amino acids) yields 391!x1979/(391-79)!/79!  or 1.49x10185 variants.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity to the polypeptide encoded by the polynucleotide of SEQ ID NO: 90, 80% sequence identity to the polypeptide of SEQ ID NO: 142, is not representative of all the members of one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013; cited in the IDS) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the LPAATs and C18:0 specific thioesterases required by the claims.
Due to the fact that the specification only discloses a single method to downregulate a gene, a single microalgal cell having disrupted genes encoding a fatty acyl-ACP thioesterase and a stearoyl ACP desaturase, a limited number of species of the genus of proteins encoded by the recited nucleic acids, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Prototheca moriformis cell that has been genetically modified to disrupt an endogenous gene encoding a fatty acyl-ACP thioesterase, and an endogenous gene encoding a stearoyl ACP desaturase, wherein said Prototheca moriformis cell has been transformed with (i) the polynucleotide of SEQ ID NO: 90, and (ii) a polynucleotide encoding the polypeptide of SEQ ID NO: 142, does not reasonably provide enablement for a microalgal cell that has been modified by any means to ablate or downregulate an endogenous gene encoding a fatty acyl-ACP thioesterase and an endogenous gene encoding a stearoyl ACP desaturase, wherein said cell has been transformed with (a) a polynucleotide encoding a lysophosphatidic acid acyltransferase (LPAAT) that is a variant of the LPAAT encoded by the polynucleotide of SEQ ID NO: 90, and  (b) a nucleic acid encoding a C18:0-specific thioesterase that is a variant of the polypeptide of SEQ ID NO: 142.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-18 broadly encompass a microalgal cell that has been modified by any means to ablate or downregulate an endogenous gene encoding a fatty acyl-ACP thioesterase, and an endogenous gene encoding a stearoyl ACP desaturase, wherein said microalgal cell has been transformed with (a) a polynucleotide encoding a lysophosphatidic acid acyltransferase (LPAAT) that is a variant of the LPAAT encoded by the polynucleotide of SEQ ID NO: 90, and  (b) a Prototheca moriformis cell that has been genetically modified to disrupt an endogenous gene encoding a fatty acyl-ACP thioesterase, and an endogenous gene encoding a stearoyl ACP desaturase, wherein said  Prototheca moriformis cell has been transformed with (i) the polynucleotide of SEQ ID NO: 90, and (ii) a polynucleotide encoding the polypeptide of SEQ ID NO: 142.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses gene disruption as the method to downregulate a gene in a Prototheca moriformis cell, the disruption of Prototheca moriformis genes encoding a fatty acyl-ACP thioesterase, and an endogenous gene encoding a stearoyl ACP desaturase, as well as the expression of the C18:0-specific thioesterase of SEQ ID NO: 142 and the LPAAT from Theobroma cacao encoded by the polynucleotide of SEQ ID NO: 90 as working examples.  However, the specification fails to provide (i) other methods to downregulate the recited genes, such as the expression of proteins that act as expression regulators, antisense oligonucleotides that block expression of the desired gene, or modifications made to the promoter region of the desired gene to control expression, (ii) the structure of endogenous genes from other microalgal cells encoding fatty acyl-ACP thioesterases and stearoyl ACP desaturases, (iii) the structural features required in any protein having LPAAT activity and at least 80% sequence identity to the protein encoded by the polynucleotide of SEQ ID NO: 90 (encodes a protein of 387 amino acids), or (iv) the structural features required in any C18:0-specific thioesterase, including the structural features required in any variant of the polypeptide of SEQ ID NO: 142 having C18:0-specific thioesterase  and 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a polynucleotide determines the structural and functional characteristics of the polypeptide encoded by said polynucleotide.    While the art discloses a limited number of LPAATs, C18:0-specific thioesterases, as well as microalgal fatty acyl-ACP thioesterases and stearoyl ACP desaturases, neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any LPAAT or  C18:0-specific thioesterase, or the structural features found in microalgal fatty acyl-ACP thioesterases and stearoyl ACP desaturases so that one could use those structural features to disrupt the corresponding coding genes in any microalgal cell.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein encoded by the polynucleotide of SEQ ID NO: 90 or the protein of SEQ ID NO: 142, such that the resulting variants would display the desired enzymatic characteristics,  or  the general tolerance of LPAATs or C18:0-specific thioesterases to structural modifications and the extent of such tolerance.  Moreover, the art fails to teach methods to downregulate a gene that will not require some knowledge or guidance as to the structural features of the target gene.   
The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991; cited in the IDS) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al., and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide or a polypeptide, and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of nucleic acids/proteins to find those having the desired functional characteristics.  Similarly, at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of modifications, proteins that act as expression regulators, or antisense molecules that could downregulate any microalgal gene encoding a fatty acyl-ACP thioesterase or a stearoyl ACP desaturase.   In the absence of (i) a rational and predictable scheme for selecting those proteins or nucleic acids most likely to have the desired functional features, and/or (ii) a correlation between structure and activity, one of skill in the art would have to test an essentially infinite number of proteins and nucleic acids to determine which ones have the desired functional characteristics.


Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Davis et al. (US Publication No. 2016/0032332, published 2/4/2016, claims priority to provisional application 62/028,641, filed 6/24/2014).  
Claims 1-10, 13-14, 16-17 are directed in part to a Prototheca moriformis cell that has been genetically modified to disrupt an endogenous fatA gene (encodes a fatty acyl-ACP thioesterase) and an endogenous stearoyl ACP desaturase gene, wherein said  Prototheca moriformis cell has been transformed with (i) a nucleic acid encoding a Theobroma cacao lysophosphatidic acid acyltransferase, wherein said nucleic acid comprises SEQ ID NO: 90, and (ii) a nucleic acid that encodes a variant of the polypeptide of SEQ ID NO: 142 having at least 80% sequence identity with the polypeptide of SEQ ID 
Davis et al. teach a P. moriformis (S5780 strain; Example 6; paragraph [0116]) that comprises a deletion of the endogenous SAD2 gene (encodes a stearoyl ACP desaturase-2) which was transformed with a T. cacao LPAT (lysophosphatidic acid acyltransferase) and a thioesterase which is a variant of the Garcinia mangostana FATA thioesterase (GarmFATA1) having a G108A substitution.  Davis et al. teach that the construct pSZ5990 was used to insert the nucleic acid encoding the T. cacao LPAT  and the variant of the Garcinia mangostana FATA thioesterase in the FATA1 locus of the P. moriformis strain via homologous recombination (paragraphs [0117]-[0118]).  The pSZ5990 construct (SEQ ID NO: 46; page 31) comprises SEQ ID NO: 90 as shown in the alignment provided below.   The Garcinia mangostana FATA thioesterase variant having the substitution G108A comprises SEQ ID NO: 21 (page 14, Table 7, DNA# entry D4003) which is identical to SEQ ID NO: 142 of the instant application.  See alignment below.  Therefore, the microalgal cell of Davis et al. anticipate the instant claims as written/interpreted.
RESULT 4
US-14-808-361-46
; Sequence 46, Application US/14808361
; Patent No. 9765368
; GENERAL INFORMATION
;  APPLICANT: DAVIS, DAVID
;  APPLICANT:FRANKLIN, SCOTT
;  APPLICANT:MOSELEY, JEFFREY L.
;  APPLICANT:BHAT, RIYAZ
;  TITLE OF INVENTION: VARIANT THIOESTERASES AND METHODS OF USE
;  FILE REFERENCE: SOLAP027US
;  CURRENT APPLICATION NUMBER: US/14/808,361
;  CURRENT FILING DATE: 2015-07-24
;  PRIOR APPLICATION NUMBER: 62/028,641
;  PRIOR FILING DATE: 2014-07-24
;  NUMBER OF SEQ ID NOS: 75
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 46
;  LENGTH: 8510
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polynucleotide
US-14-808-361-46

  Query Match             100.0%;  Score 1164;  DB 32;  Length 8510;
  Best Local Similarity   100.0%;  
  Matches 1164;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCCATCGCCGCCGCCGCCGTGATCGTGCCCCTGGGCCTGCTGTTCTTCATCTCCGGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 CTGGTGGTGAACCTGATCCAGGCCCTGTGCTTCGTGCTGATCCGCCCCCTGTCCAAGAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3674 CTGGTGGTGAACCTGATCCAGGCCCTGTGCTTCGTGCTGATCCGCCCCCTGTCCAAGAAC 3733

Qy        121 ACCTACCGCAAGATCAACCGCGTGGTGGCCGAGCTGCTGTGGCTGGAGCTGATCTGGCTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3734 ACCTACCGCAAGATCAACCGCGTGGTGGCCGAGCTGCTGTGGCTGGAGCTGATCTGGCTG 3793

Qy        181 GTGGACTGGTGGGCCGGCGTGAAGATCAAGGTGTTCATGGACCCCGAGTCCTTCAACCTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3794 GTGGACTGGTGGGCCGGCGTGAAGATCAAGGTGTTCATGGACCCCGAGTCCTTCAACCTG 3853

Qy        241 ATGGGCAAGGAGCACGCCCTGGTGGTGGCCAACCACCGCTCCGACATCGACTGGCTGGTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3854 ATGGGCAAGGAGCACGCCCTGGTGGTGGCCAACCACCGCTCCGACATCGACTGGCTGGTG 3913

Qy        301 GGCTGGCTGCTGGCCCAGCGCTCCGGCTGCCTGGGCTCCGCCCTGGCCGTGATGAAGAAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3914 GGCTGGCTGCTGGCCCAGCGCTCCGGCTGCCTGGGCTCCGCCCTGGCCGTGATGAAGAAG 3973

Qy        361 TCCTCCAAGTTCCTGCCCGTGATCGGCTGGTCCATGTGGTTCTCCGAGTACCTGTTCCTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3974 TCCTCCAAGTTCCTGCCCGTGATCGGCTGGTCCATGTGGTTCTCCGAGTACCTGTTCCTG 4033

Qy        421 GAGCGCTCCTGGGCCAAGGACGAGAACACCCTGAAGGCCGGCCTGCAGCGCCTGAAGGAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4034 GAGCGCTCCTGGGCCAAGGACGAGAACACCCTGAAGGCCGGCCTGCAGCGCCTGAAGGAC 4093

Qy        481 TTCCCCCGCCCCTTCTGGCTGGCCTTCTTCGTGGAGGGCACCCGCTTCACCCAGGCCAAG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4094 TTCCCCCGCCCCTTCTGGCTGGCCTTCTTCGTGGAGGGCACCCGCTTCACCCAGGCCAAG 4153

Qy        541 TTCCTGGCCGCCCAGGAGTACGCCGCCTCCCAGGGCCTGCCCATCCCCCGCAACGTGCTG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4154 TTCCTGGCCGCCCAGGAGTACGCCGCCTCCCAGGGCCTGCCCATCCCCCGCAACGTGCTG 4213

Qy        601 ATCCCCCGCACCAAGGGCTTCGTGTCCGCCGTGTCCCACATGCGCTCCTTCGTGCCCGCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4214 ATCCCCCGCACCAAGGGCTTCGTGTCCGCCGTGTCCCACATGCGCTCCTTCGTGCCCGCC 4273

Qy        661 ATCTACGACATGACCGTGGCCATCCCCAAGTCCTCCCCCTCCCCCACCATGCTGCGCCTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4274 ATCTACGACATGACCGTGGCCATCCCCAAGTCCTCCCCCTCCCCCACCATGCTGCGCCTG 4333

Qy        721 TTCAAGGGCCAGCCCTCCGTGGTGCACGTGCACATCAAGCGCTGCCTGATGAAGGAGCTG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4334 TTCAAGGGCCAGCCCTCCGTGGTGCACGTGCACATCAAGCGCTGCCTGATGAAGGAGCTG 4393

Qy        781 CCCGAGACCGACGAGGCCGTGGCCCAGTGGTGCAAGGACATGTTCGTGGAGAAGGACAAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4394 CCCGAGACCGACGAGGCCGTGGCCCAGTGGTGCAAGGACATGTTCGTGGAGAAGGACAAG 4453

Qy        841 CTGCTGGACAAGCACATCGCCGAGGACACCTTCTCCGACCAGCCCATGCAGGACCTGGGC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4454 CTGCTGGACAAGCACATCGCCGAGGACACCTTCTCCGACCAGCCCATGCAGGACCTGGGC 4513

Qy        901 CGCCCCATCAAGTCCCTGCTGGTGGTGGCCTCCTGGGCCTGCCTGATGGCCTACGGCGCC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4514 CGCCCCATCAAGTCCCTGCTGGTGGTGGCCTCCTGGGCCTGCCTGATGGCCTACGGCGCC 4573

Qy        961 CTGAAGTTCCTGCAGTGCTCCTCCCTGCTGTCCTCCTGGAAGGGCATCGCCTTCTTCCTG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4574 CTGAAGTTCCTGCAGTGCTCCTCCCTGCTGTCCTCCTGGAAGGGCATCGCCTTCTTCCTG 4633

Qy       1021 GTGGGCCTGGCCATCGTGACCATCCTGATGCACATCCTGATCCTGTTCTCCCAGTCCGAG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4634 GTGGGCCTGGCCATCGTGACCATCCTGATGCACATCCTGATCCTGTTCTCCCAGTCCGAG 4693

Qy       1081 CGCTCCACCCCCGCCAAGGTGGCCCCCGGCAAGCCCAAGAACGACGGCGAGACCTCCGAG 1140

Db       4694 CGCTCCACCCCCGCCAAGGTGGCCCCCGGCAAGCCCAAGAACGACGGCGAGACCTCCGAG 4753

Qy       1141 GCCCGCCGCGACAAGCAGCAGTGA 1164
              ||||||||||||||||||||||||
Db       4754 GCCCGCCGCGACAAGCAGCAGTGA 4777


RESULT 4
US-14-808-361-21
; Sequence 21, Application US/14808361
; Patent No. 9765368
; GENERAL INFORMATION
;  APPLICANT: DAVIS, DAVID
;  APPLICANT:FRANKLIN, SCOTT
;  APPLICANT:MOSELEY, JEFFREY L.
;  APPLICANT:BHAT, RIYAZ
;  TITLE OF INVENTION: VARIANT THIOESTERASES AND METHODS OF USE
;  FILE REFERENCE: SOLAP027US
;  CURRENT APPLICATION NUMBER: US/14/808,361
;  CURRENT FILING DATE: 2015-07-24
;  PRIOR APPLICATION NUMBER: 62/028,641
;  PRIOR FILING DATE: 2014-07-24
;  NUMBER OF SEQ ID NOS: 75
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 391
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-808-361-21

  Query Match             100.0%;  Score 2064;  DB 10;  Length 391;
  Best Local Similarity   100.0%;  
  Matches  391;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATASTFSAFNARCGDLRRSAGSGPRRPARPLPVRGRAIPPRIIVVSSSSSKVNPLKTEA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATASTFSAFNARCGDLRRSAGSGPRRPARPLPVRGRAIPPRIIVVSSSSSKVNPLKTEA 60

Qy         61 VVSSGLADRLRLGSLTEDGLSYKEKFIVRCYEVGINKTATVETIANLLQEVGCNHAQSVG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VVSSGLADRLRLGSLTEDGLSYKEKFIVRCYEVGINKTATVETIANLLQEVGCNHAQSVG 120

Qy        121 YSTAGFSTTPTMRKLRLIWVTARMHIEIYKYPAWSDVVEIESWGQGEGKIGTRRDWILRD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YSTAGFSTTPTMRKLRLIWVTARMHIEIYKYPAWSDVVEIESWGQGEGKIGTRRDWILRD 180

Qy        181 YATGQVIGRATSKWVMMNQDTRRLQKVDVDVRDEYLVHCPRELRLAFPEENNSSLKKISK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YATGQVIGRATSKWVMMNQDTRRLQKVDVDVRDEYLVHCPRELRLAFPEENNSSLKKISK 240

Qy        241 LEDPSQYSKLGLVPRRADLDMNQHVNNVTYIGWVLESMPQEIIDTHELQTITLDYRRECQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LEDPSQYSKLGLVPRRADLDMNQHVNNVTYIGWVLESMPQEIIDTHELQTITLDYRRECQ 300

Qy        301 HDDVVDSLTSPEPSEDAEAVFNHNGTNGSANVSANDHGCRNFLHLLRLSGNGLEINRGRT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HDDVVDSLTSPEPSEDAEAVFNHNGTNGSANVSANDHGCRNFLHLLRLSGNGLEINRGRT 360

Qy        361 EWRKKPTRMDYKDHDGDYKDHDIDYKDDDDK 391
              |||||||||||||||||||||||||||||||
Db        361 EWRKKPTRMDYKDHDGDYKDHDIDYKDDDDK 391

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 11-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Publication No. 2016/0032332, published 2/4/2016, claims priority to provisional application 62/028,641, filed 6/24/2014) in view of Franklin et al. (US Publication No. 2015/0125914 published 5/7/2015).  
The teachings of Davis et al. have been described above.  In addition, Davis et al. teach that to enhance the production of mid-size chain fatty acids, polyunsaturated or unsaturated fatty acid production can be suppressed by knocking down a SAD (stearoyl ACP desaturase) and FAD (fatty acyl desaturase) enzyme (page 10, paragraph [0093]).  Davis et al. teach that their P. moriformis strain has a deletion in Garcinia mangostana thioesterase variant  results in increased levels of stearate (C18:0) (paragraph [0115]).  Davis et al. do not teach downregulation of the FAD2 gene in the P. moriformis cell.   Franklin et al. teach that to produce an oil enriched in SOS (stearate-oleate-stearate), a P. moriformis cell was modified to disrupt an endogenous FATA and SAD2 gene through homologous recombination, to express of a β-ketoacyl-ACP synthase II, and activation of an RNAi that would block expression of the endogenous FAD2  to decrease polyunsaturates (paragraph [0161]).  Franklin et al. teach that the P. moriformis FAD2 gene  encodes a desaturase that converts oleate to linoleate and that hairpin RNAi constructs targeting the FAD2 gene reduce linoleate levels to 1-2% and that the combined downregulation of the SAD2 and FAD2 genes result in SOS levels to increase 47% (paragraph [0495]).  Franklin et al. do not teach a nucleic acid encoding a Theobroma cacao lysophosphatidic acid acyltransferase.
Claims 1-10, 11-12, 16-17 are directed in part to a Prototheca moriformis cell that has been genetically modified to disrupt an endogenous fatA gene (encodes a fatty acyl-ACP thioesterase), an endogenous stearoyl ACP desaturase-2 gene,  and an endogenous gene encoding a fatty acyl desaturase 2, wherein said  Prototheca moriformis cell has been transformed with (i) a nucleic acid encoding a Theobroma cacao lysophosphatidic acid acyltransferase, wherein said nucleic acid comprises SEQ ID NO: 90, and (ii) a nucleic acid that encodes the polypeptide of SEQ ID NO: 142.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the P. moriformis cell of Davis et al. to downregulate the FAD2 gene of said cell.  A person of ordinary skill in the art is motivated to make this modification because (i) Davis et al. teach that the disruption of a SAD and FAD gene can be used for the production of mid-size chain fatty acids that are not polyunsaturated or unsaturated, (ii) Franklin et al. teach that the combination of dowregulation of the SAD2 and FAD2 genes increase the level of oil enriched in SOS (stearate-oleate-stearate) and (iii) Franklin et al. teach that the production of linoleic acid is greatly reduced by P. moriformis.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 15, 2021